         Case 1:15-cr-00643-PKC Document 490 Filed 09/03/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    September 3, 2019
BY ECF

The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street
New York, NY 10007-1312

               Re:    United States v. Ymer Shahini,
                      S1 15 Cr. 643 (PKC)

Dear Judge Castel:

        The Government writes to advise the Court that the above-captioned defendant, the last
remaining defendant in the above-captioned matter, was extradited to the United States pursuant
to the extradition treaty between the United States and the Republic of Kosovo, which went into
effect on June 14, 2019. The defendant arrived in the United States on August 23, 2019, and was
presented before Chief United States Magistrate Judge Gabriel W. Gorenstein that same day, and
detained on consent.

       In consultation with Your Honor’s deputy clerk, the parties have scheduled an arraignment
for September 10, 2019, at 11 a.m. The Government, with consent of the defendant, writes to
advise the Court that it expects that the defendant will be prepared to enter a guilty plea at the
scheduled proceeding on September 10. The Government will provide the Court with the
appropriate plea documentation in advance of the plea.
        Case 1:15-cr-00643-PKC Document 490 Filed 09/03/19 Page 2 of 2
                                                                                     Page 2



      The Government notes that, at the defendant’s presentment, time was excluded under the
Speedy Trial Act from August 23, 2019 through September 10, 2019.

                                                 Respectfully submitted,


                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                             By: /s/ Brian R. Blais
                                                 Brian R. Blais
                                                 Rebecca Mermelstein
                                                 Assistant United States Attorneys
                                                 (212) 637-2521/2360

cc: Martin Sabelli, Esq. (by ECF)




                                             2
